UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
UNITED STATES OF AMERICA                  )
                                          )
                                          )
             v.                           )                  Criminal No. 13-305-24 (ESH)
                                          )
WILLIAM DAVID HILL                        )
also known as “WILLIAM D. HILL, JR.”      )
also known as “TANK,”                     )
                        Defendant.        )
__________________________________________)

                          MEMORANDUM OPINION AND ORDER

       Defendant William David Hill, along with thirty-two others, has been charged with

conspiracy to distribute and possession with intent to distribute one kilogram or more of heroin,

five hundred grams or more of cocaine, and twenty-eight grams or more of cocaine base, in

violation of 21 U.S.C. § 846, which is punishable by a minimum of ten years imprisonment. See

21 U.S.C. § 841. The government requested a detention hearing which was held by Magistrate

Judge Robinson on January 29, 2014. (See Detention Memorandum (“Det. Mem.”) at 1, Feb. 6,

2014 [ECF No. 121].) At the conclusion of the hearing, Magistrate Judge Robinson ruled that

Hill should be held pending trial pursuant to 18 U.S.C. § 3142. (See id. at 7.) Hill thereafter

filed a motion to appeal Magistrate Judge Robinson’s detention order under 18 U.S.C. § 3145(b),

which the government opposed. (Def.’s Bond Review Mot., March 12, 2014 [ECF No. 164];

Gov’t’s Opp. to the Defs.’ Bond Review Mot. (“Opp.”), March 18, 2014 [ECF No. 173].) This

Court held a hearing on the motion on March 21, 2014. For the reasons stated in open court, as

well as the reasons set forth herein, the Court will deny this motion.
                                           DISCUSSION

       Under the Bail Reform Act, 18 U.S.C. §§ 3141 et seq., a judicial officer “shall order” a

defendant’s detention before trial if, after a hearing, “the judicial officer finds that no condition

or combination of conditions will reasonably assure the appearance of the person as required and

the safety of any other person and the community.” Id. § 3142(e). The judicial officer

considering the propriety of pretrial detention must consider four factors:

               (1) [t]he nature and circumstances of the offense charged,
               including whether the offense . . . involves . . . a controlled
               substance, [or] firearm;

                (2) the weight of evidence against the person;

                (3) the history and characteristics of the person, including . . . the
               person’s character, physical and mental condition, family ties,
               employment, financial resources, length of residence in the
               community, community ties, past conduct, history relating to drug
               or alcohol abuse, criminal history, and record concerning
               appearance at court proceedings; . . . and

                (4) the nature and seriousness of the danger to any person or the
               community that would be posed by the person’s release.

Id. § 3142(g). The government is required to demonstrate the appropriateness of pretrial

detention by clear and convincing evidence. See id. § 3142(f). However, when “there is

probable cause to believe that the [defendant] committed an offense for which a maximum term

of imprisonment of ten years or more is prescribed in the Controlled Substances Act (21 U.S.C. §

801 et seq.),” there is a rebuttable presumption that “no condition or combination of conditions

will reasonably assure the appearance of the [defendant] as required and the safety of the

community.” Id. § 3142(e). Considering each factor below, the Court agrees with the

Magistrate Judge that the government has met its burden and that defendant Hill has failed to

rebut the presumption against pretrial detention.



                                                    2
       First, the nature and circumstances of the offense favor defendant Hill’s continued

detention. The indictment demonstrates probable cause to believe that Hill participated in a

large-scale narcotics conspiracy. Moreover, a wiretap recorded 10 conversations regarding the

purchase of narcotics between defendant Hill and co-defendant Juan Floyd. Evidence of

narcotics and narcotics paraphernalia was also found in a home associated with defendant Hill,

including (1) capsules filled with a substance which field tested positive for heroin; (2) drug

paraphernalia (a sifter, digital scale, measuring spoons, razors, Ziploc bags, and a large quantity

of empty capsules); and (3) a telephone used to communicate with co-defendant and the alleged

leader of the conspiracy, Juan Floyd. 1 (Det. Mem. at 4-5; Opp. at 9.)

       Second, the weight of the evidence justifies his continued detention. The government

contends that defendant Hill participated in several coded telephone calls with co-defendant Juan

Floyd regarding the purchase of narcotics. For example, on May 23, 2013, Juan Floyd

complained that Hill had only given him “98” for five “onions.” (Det. Mem. at 3.) The

government contends that defendant Floyd routinely used the term “onions” to refer to heroin.

Moreover, the government proffered that defendant Hill “was involved in at least ten transactions

with Mr. Floyd.” (Id. at 4.) In his motion for bond review, defendant Hill argues that the voice

heard in several of the alleged phone conversations with Juan Floyd is not his. In support of this

contention, Hill’s counsel provided samples of these phone calls. In addition, defendant

emphasizes that on one of these calls the individual identifies himself as “Nut,” a nickname not

previously associated with defendant Hill and that the phone number at issue is not registered to

Hill. Based on its review of these calls, the Court cannot conclusively say one way or another

that defendant Hill’s voice is the one captured on the call. Moreover, as the government


       1
          A weapon was also found in this apartment, however, another occupant of the home claimed
that the weapon belonged to her.
                                                  3
explained at the hearing, many defendants in this case used various names throughout the course

of the alleged conspiracy. Defendant Hill also identified himself by name on the relevant phone

line during the course of other conversations. Though the evidence of drug dealing is far from

compelling, the Court concludes that the evidence is strong enough to justify Hill’s continued

detention.

       Third, the history and characteristics of the defendant strongly support his continued

detention. Hill is currently on supervised release in connection with a 2002 conviction for

possession of a firearm following a felony conviction and is on lifetime supervision based on a

1976 murder conviction. (Det. Mem. at 7.) In addition, on February 19, 2014, a detainer was

filed against the defendant based on a violation of probation and/or supervised release. (Opp. at

3.)

       Fourth, defendant’s potential danger to the community favors his continued detention.

Defendant Hill was not arrested in relation to this case for several months after many of his co-

conspirators (and alleged supplier) were arrested. Yet, when defendant Hill was picked up he

was found with drugs and drug paraphernalia. This indicates that co-defendant Floyd was not

Hill’s only supplier and that Hill, if not detained, would still have access to narcotics. As

Magistrate Judge Robinson explained, “the toll that heroin, and other controlled substances have

taken and continue to take upon this community is well-documented . . . [and] Defendant’s

alleged involvement in the conspiracy to distribute controlled substances while on supervised

release demonstrates that his release would pose a danger to the community . . . .” (Det. Mem. at

7.) The Court agrees with this conclusion and finds that Hill represents a danger to the

community.




                                                  4
         For the foregoing reasons, defendant’s motion for reversal of the Magistrate Judge’s

order of detention is hereby DENIED, and in accordance with 18 U.S.C. § 3142(i), the Court

ORDERS that defendant remain in the custody of the Attorney General for confinement pending

trial.

         SO ORDERED.

                                                                 /s/
                                                     ELLEN SEGAL HUVELLE
                                                     United States District Judge
DATE: March 21, 2014




                                                 5